DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 6-7 are objected to because of the following informalities:  
Claim 1 should be changed to (last two paragraphs) “wherein a sum of a first height at which each of the magnets of an uppermost rotor core protrudes from an upper surface of the stator and a second height at which each of the magnets of a lowermost rotor core protrudes from a lower surface of the stator is equal to the sum of the gaps between the magnets, and wherein the first height at which each of the magnets of the uppermost rotor core protrudes from the upper surface of the stator is equal to the second height at which each of the magnets of the lowermost rotor core protrudes from the lower surface of the stator” in order to clarify “each of the magnets” as disclosed in the specification (see fig. 6).  
Claims 2, 6 and 7 should be canceled since the limitations of each claim are essentially recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “each of the magnets is…spaced apart from adjacent magnets in an axial direction of the rotating shaft at regular gaps, and a sum of the gaps is configured to be in a range between 0.04 and 0.07 times the amount of an axial length of the stator such that cogging torque of the motor is minimized, wherein the spacer is disposed between adjacent rotor cores to define a gap between the rotor cores, and a sum of axial lengths of the spacer configured to be in a range between 0.04 and 0.07 times an axial length of the stator” is unclear. 
The specification discloses the magnets 1230 and the rotor cores 1210 have the same height and the sum of the gaps D1 between the rotor cores 1210 is in the range of 0.04 to 0.07 times the axial length h of the stator 1300 (figs 4 & 6, pg 10, lns 5-13). 
The specification further discloses the spacers 1250 form the gaps D1 between the rotor cores 1210 so the sum of the gaps D1 is in the range between 0.04 to 0.07 times the axial length of h of the stator 1300 (figs 4 & 6, pg 10, ln 5 to pg 11, ln 13). 
From the underlined claim 1 limitations above the sum of the gaps between the magnets can be different from the sum of the gaps between the rotor cores (such as one sum is 0.04 times h & another sum is 0.07 times h). 
This make the limitation unclear since the specification discloses the magnets and rotor cores are the same height and will inherently form magnet gaps and rotor core gaps of the same size and have the same gap sum, where the claim limitation can have magnet gap sums and rotor core sums of different sizes.
It is suggested that applicant add a limitation that the sum of the gaps between the magnets is equal to the sum of the axial lengths of the spacers. Claims 4-7 are rejected since they depend on claim 1.
In claim 15 “each coupling hole includes an inner surface and an outer surface that come into contact with a corresponding magnet of the magnets and side surfaces connecting the inner surface to the outer surface, and a part of the side surfaces comes into contact with a side surface of a corresponding magnet of the magnets” is unclear.
The specification discloses the coupling holes 2211 have side surfaces connecting the inner surface to the outer surface with gap G between the side surfaces and the magnets 2220 (fig 9, pg 14, lns 13-15) and the protrusions 2232, 2233 are forcibly fitted in the gap G and a first surface 11 of the first region 10 of first protrusion 2232 comes in contact with the side surface of 2211 and a third surface 13 of 10 comes in contact with a side surface of the magnet 2220 (fig 16, pg 16, lns 26-28 to pg 17, lns 1-16). Therefore it is unclear how a part of the side surfaces comes in contact with the side surface of the magnet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeno et al. (JP2013099038, using machine translation, “Ikeno”) in view of Leachman et al. (US20100231064, “Leachman”).
Re claim 8, Ikeno discloses a motor comprising: 
a housing 2 (fig 1); 
a stator 3 (fig 1) disposed inside the housing 2 (fig 1); 
a rotor 4 (fig 1) disposed in the stator 3 (fig 1); and 
a rotating shaft 6 (fig 1) coupled to the rotor 4 (fig 1), 
wherein the rotor 4 includes a plurality of rotor cores 41a-c (figs 1-3) surrounding the rotating shaft 6 (figs 1-3), a plurality of magnets 13 (figs 1-4) disposed in the rotor cores 41a-c (figs 1-4, para [0032]), and a plurality of first holders 60a, 60b (figs 1-3 & 7, para [0032]) disposed between adjacent rotor cores of the plurality of rotor cores 41a-c (figs 1-3), 
the rotor cores 41a-c include coupling holes 44 (figs 2-4, para [0036]) in which the magnets 13 are respectively disposed (figs 3-4, para [0036]), each of the plurality of first holders 60a, 60b includes a plurality of protrusions 66a (figs 3 & 7) formed on upper 61 and lower 62 surfaces (fig 7) of the corresponding first holder 60a, 60b (figs 3 & 7), 
the plurality of protrusions 66a is coupled to interval portions 46, 47 (figs 3-4 & 6-7, para [0036]) disposed on both sides of the coupling hole 44 (fig 4), and
wherein each of the magnets 13 is disposed to be spaced apart from adjacent magnets 13 in an axial direction of the rotating shaft 6 at regular gaps (figs 1-3, gaps formed by 60a-b), 
wherein a bridge portion (figs 3-4, 6 & below) is formed between adjacent coupling holes 44 (figs 4 & below), a width between the adjacent protrusions 66a facing each other being greater than a width of the bridge portion (figs 3-4, 6-7 & below),
wherein the rotor 4 includes a second holder 50a, 50b (figs 1-3 & 5, para [0032]) disposed on an upper side of an uppermost rotor core 41a (figs 2-3) or on a lower side of a lowermost rotor core 41c (figs 2-3), and the second holder 50a, 50b includes a plurality of protrusions 56 (figs 3 & 5) formed on only one surface 51 (fig 5) of the second holder 50a, 50b facing the corresponding rotor core 41a, 41c (figs 3 & 5). 

    PNG
    media_image1.png
    565
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    455
    media_image2.png
    Greyscale

 
 
Ikeno discloses claim 8 except for:
each of the plurality of protrusions is formed to have a cross-sectional area having a first portion in a triangular shape connected with a second portion in a rectangular shape; and
the second holder includes a concave portion concavely formed on a second surface that is an opposite surface of the one surface of the second holder, the concave portion being formed with a slope gradually tapering from one end to another end.
Ikeno further discloses gaps 46, 47 at the sides of each coupling hole 44 is formed to have a cross-sectional area having a first portion in a triangular shape connected with a second portion in a rectangular shape (figs 4 & below, gap forms polygon shape that is divided into triangle & rectangle); and
discloses in another embodiment that the cross-sectional area of the plurality of protrusions 156 match the shape of the gaps 46, 47 of the coupling holes 44 (figs 8-10, para [0063]-[0064]).

    PNG
    media_image3.png
    204
    492
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of protrusions of Ikeno to be formed to have a cross-sectional area to match the shape of the gaps of the coupling holes, as disclosed by Ikeno in another embodiment, in order to regulate the circumferential position of the magnet, as taught by Ikeno (para [0064]).
It is pointed out that Ikeno discloses each plurality of protrusions is formed to have a cross-sectional area having a first portion in a triangular shape connected with a second portion in a rectangular shape, since Ikeno discloses the gaps at the sides of the coupling hole 44 is formed to have a cross-sectional area having a first portion in a triangular shape connected with a second portion in a rectangular shape (figs 4 & above); and Ikeno discloses in another embodiment that the cross-section al area of the plurality of protrusions 156 match the shape of the gaps 46, 47 of the coupling holes 44 (figs 8-10). 
Leachman discloses the holder 50 includes a concave portion 88 concavely formed on a second surface that is an opposite surface of the one surface of the holder 50 (figs 2-4 & below), the concave portion 88 being formed with a slope gradually tapering from one end to another end (figs 4 & below, para [0019], also discloses 88 can be any shape or size).

    PNG
    media_image4.png
    255
    484
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second holder of Ikeno to includes a concave portion concavely formed on a second surface that is an opposite surface of the one surface of the second holder, the concave portion being formed with a slope gradually tapering from one end to another end, as disclosed by Leachman, in order to balance the rotor, as taught by Leachman (para [0019]).
Re claim 9, Ikeno in view of Leachman discloses claim 8 as discussed above. Ikeno further discloses the plurality of protrusions 66a on the upper surface 61 of the corresponding first holder 60a, 60b and the protrusion of the plurality of protrusions 66a on the lower surface 62 of the corresponding first holder 60a, 60b are disposed not to be aligned with each other in a circumferential direction of the corresponding first holder 60a, 60b (figs 4 & 7). 
Re claim 11, Ikeno in view of Leachman discloses claim 8 as discussed above. Ikeno further discloses a position of a protrusion of the protrusions 56 disposed on the one surface 51 of the second holder 50a, 50b corresponds to a position of a protrusion of the plurality of protrusions 66a disposed on one surface of one of the first holders 60a, 60b (figs 2-3). 
Re claim 12, Ikeno in view of Leachman discloses claim 8 as discussed above. Ikeno further discloses the second holder 50a, 50b includes a support portion (fig 5, includes 52 & 53) having an inner diameter 53 corresponding to an outer diameter of the rotating shaft 6 (figs 2 & 5, 53 surrounds outer diameter of 6), and the support portion is disposed on a second surface 52 (fig 5) that is an opposite surface of the one surface 51 (fig 5) of the second holder 50a, 50b on which the plurality of protrusions 56 is formed (fig 5). 
Re claim 14, Ikeno in view of Leachman discloses claim 8 as discussed above. Ikeno further discloses outer diameters of the first holders 60a, 60b and the second holder 50a, 50b correspond to an outer diameter of the rotor cores 41a-c (figs 2-3, the outer diameters of 60a, 60b,50a, 50b & 41a-c have six portions). 
Re claim 15, Ikeno in view of Leachman discloses claim 8 as discussed above. Ikeno further discloses each coupling hole 44 includes an inner surface and an outer surface (figs 6 & below) that come into contact with a corresponding magnet of the magnets 13 (figs 6 & below) and side surfaces connecting the inner surface to the outer surface (figs 6 & below), and a part of the side surfaces comes into contact with a side surface of a corresponding magnet of the magnets 13 (figs 6 & below, in a similar manners as disclosed by applicant-see fig 16 of the instant application).

Allowable Subject Matter
Claim 1 and its dependent claims 2-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. 
Applicant argues that Leachman does not disclose the concave portion being formed with a slope gradually tapering from one end to another (pg 8, 2nd paragraph). Examiner disagrees.
As discussed above in the rejection for claim 8 Leachman discloses the concave portion 88 being formed with a slope gradually tapering from one end to another (figs 4 & above for claim 8). Additionally Leachman also discloses the concave portion can be any size or shape (para [0019]).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834